Exhibit 10.14

AMENDED AND RESTATED

SONIC CORP. EXECUTIVE SEVERANCE PLAN

Section 1. Establishment, Objectives, and Duration

1.1. Establishment of the Amended and Restated Plan. Sonic initially established
the Plan effective April 22, 2009 (the “Effective Date”), which is hereby
amended and restated in its entirety by this Amended and Restated Sonic Corp.
Executive Severance Plan effective November 1, 2012.

1.2. Objective of the Plan. The objective of the Plan is to enhance the
long-term financial security of selected executives of the Corporation through
the provision of severance benefits, including enhanced benefits following a
Change in Control. The Plan is further intended to provide flexibility to the
Corporation in its ability to motivate, attract, and retain the services of
Participants who make significant contributions to the Corporation’s success.

1.3. Duration of the Plan. The Plan shall remain in effect until such time as
the Committee amends or terminates the Plan pursuant to Section 7 hereof.

Section 2. Definitions. Whenever used in the Plan, the following terms shall
have the meanings set forth below, and when the meaning is intended, the initial
letter of the word shall be capitalized:

2.1. “Affiliate” means any corporation that is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) that includes
Sonic and any trade or business (whether or not incorporated) that is under
common control with Sonic (within the meaning of Section 414(c) of the Code);
provided, however, that in applying Section 1563(a)(1), (2), and (3) of the Code
for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in Section 1563(a)(1),
(2) and (3) of the Code, and in applying Section 1.414(c)-2 of the Treasury
Regulations, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Section 1.414(c)-2 of the Treasury Regulations.

2.2. “Annual Base Salary” means a Participant’s annual base salary from the
Corporation, including any compensation reduction contributions made with
respect to the Corporation’s 401(k) Plan and any plan maintained by the
Corporation pursuant to Section 125 of the Code, but excluding all bonuses,
incentive compensation, expense reimbursements and severance pay.

2.3. “Board” means the Board of Directors of Sonic.

2.4. “Cause” means a determination by the Plan Administrative Committee of:

(a) the willful and intentional failure by a Participant to substantially or
satisfactorily perform the Participant’s duties hereunder, other than any
failure resulting from the Participant’s incapacity due to physical or mental
incapacity;

(b) the commission by a Participant, in connection with the Participant’s
employment by the Corporation, of an illegal act or any act (though not illegal)
which is not in the



--------------------------------------------------------------------------------

ordinary course of the Participant’s responsibilities and exposes the
Corporation to a significant level of undue liability;

(c) any act or omission that constitutes a material breach by a Participant of
any of the Participant’s obligations as an employee of the Corporation;

(d) a Participant’s conviction of, or plea of nolo contendere to, any felony or
another crime involving dishonesty or moral turpitude or which could reflect
negatively upon the Corporation or otherwise impair or impede its operations;

(e) a Participant’s engaging in any act of dishonesty, violence or threat of
violence (including any violation of federal securities laws) that is injurious
to the Corporation or any of its subsidiaries or affiliates; or

(f) a Participant’s material breach of a written policy of the Corporation or
the rules of any governmental or regulatory body applicable to the Corporation,
or (vi) any other willful misconduct by a Participant which is materially
injurious to the financial condition or business reputation of the Corporation
or any of its subsidiaries or affiliates.

2.5. “Change in Control” means:

(a) any consolidation or merger of Sonic in which Sonic is not the continuing or
surviving corporation or pursuant to which shares of Sonic’s capital stock would
convert into cash, securities or other property, other than a merger of Sonic in
which the holders of Sonic’s capital stock immediately prior to the merger have
the same proportionate ownership of capital stock of the surviving corporation
immediately after the merger;

(b) any sale, lease, exchange or other transfer (whether in one transaction or a
series of related transactions) of all or substantially all of the assets of
Sonic;

(c) the stockholders of Sonic approve any plan or proposal for the liquidation
or dissolution of Sonic;

(d) any person (as used in Section 13(d) and 14(d)(2) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the beneficial
owner (within the meaning of Rule 13D-3 under the Exchange Act) of 50% or more
of Sonic’s outstanding capital stock;

(e) during any period of two consecutive years, individuals who at the beginning
of that period constitute the entire Board cease for any reason to constitute a
majority of the Board, unless the election or the nomination for election by
Sonic’s stockholders of each new director received the approval of the Board by
a vote of at least two-thirds of the directors then and still in office and who
served as directors at the beginning of the period; or

(f) The Corporation becomes a subsidiary of any other corporation (the
“Subsidiary Transaction”), other than a corporation in which the holders of the
Corporation’s capital stock immediately prior to the Subsidiary Transaction have
the same proportionate ownership of capital stock of the parent corporation
immediately after the Subsidiary Transaction.

 

2



--------------------------------------------------------------------------------

2.6. “Change in Control Termination” means an Eligible Termination or a
Separation from Service due to a Participant’s resignation for Good Reason,
occurring within the first 12 months subsequent to a Change in Control.

2.7. “Claims Reviewer” means the Vice President of People of Sonic or such
individual’s delegate.

2.8. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

2.9. “Committee” means the Compensation Committee of the Board, as it is
constituted from time to time, or any successor committee.

2.10. “Comparable Employment” means employment with a Purchaser that, if
accepted, would provide a Participant with substantially equivalent Annual Base
Salary and a substantially equivalent bonus opportunity.

2.11. “Confidential Information” means the unique, proprietary and confidential
information of the Corporation, consisting of: (a) confidential financial
information regarding the Corporation, (b) confidential recipes for food
products; (c) confidential and copyrighted plans and specifications for interior
and exterior signs, designs, layouts and color schemes; (d) confidential
methods, techniques, formats, systems, specifications, procedures, information,
trade secrets, sales and marketing programs; (e) knowledge and experience
regarding the operation and franchising of Sonic drive-in restaurants; (f) the
identities and locations of Sonic’s franchisees, Sonic drive-in restaurants, and
suppliers to Sonic’s franchisees and drive-in restaurants; (g) knowledge,
financial information, and other information regarding the development of
franchised and company-store restaurants; (h) knowledge, financial information,
and other information regarding potential acquisitions and dispositions; and
(i) any other confidential business information of the Corporation.

2.12. “Corporation” means Sonic and all of its Affiliates.

2.13. “Director” means any individual who is a member of the Board.

2.14. “Disability” means the inability of a Participant to render the services
required of him or her, with or without reasonable accommodations, as a result
of physical or mental incapacity.

2.15. “Effective Date” has the meaning set forth in Section 1.1.

2.16. “Eligible Termination” means a Separation from Service by the Corporation
for any reason other than death or Cause, and shall specifically include a
Separation from Service as a result of Disability.

2.17. “Employee” means any individual who is an employee of the Corporation.

2.18. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.19. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto.

 

3



--------------------------------------------------------------------------------

2.20. “FAA” has the meaning set forth in Section 11.3(a).

2.21. “Good Reason” means:

(a) the assignment to a Participant of duties materially inconsistent with the
Participant’s position, office, duties, responsibilities and status with the
Corporation immediately prior to a Change in Control, except in connection with
the Participant’s Separation from Service by the Corporation for Disability or
Cause or as a result of the Participant’s death or by the Participant other than
for Good Reason as set forth herein;

(b) a reduction by the Corporation in a Participant’s Annual Base Salary as in
effect as of the date the Participant becomes subject to this Plan or as the
same may be increased from time-to-time during the term of the Participant’s
employment by the Corporation;

(c) the failure of the Corporation to provide a Participant with substantially
the same fringe benefits (including, without limitation, life insurance plans,
medical or disability plans, retirement plans, incentive plans, stock option
plans, stock purchase plans, stock ownership plans, or bonus plans) that were
provided to the Participant immediately prior to the Change in Control, or with
a package of fringe benefits that, if one or more of such benefits varies from
those in effect immediately prior to such Change in Control, is substantially
comparable in all material respects to such fringe benefits taken as a whole;

(d) a Participant’s relocation to any place more than 50 miles from the location
at which the Participant performed the Participant’s duties prior to a Change in
Control, except for required travel by the Participant on the Corporation’s
business to an extent substantially consistent with the Participant’s business
travel obligations at the time of the Change in Control;

(e) any failure by the Corporation to provide a Participant with the same number
of paid vacation days to which the Participant is entitled at the time of the
Change in Control; or

(f) the failure of a successor to the Corporation to assume the obligation of
this Plan.

2.22. “Ineligible Termination” means a Separation from Service (i) by the
Corporation for Cause; (ii) by a Participant for any reason (other than for Good
Reason in connection with a Change in Control Termination); or (iii) by reason
of a Participant’s death.

2.23. “Participant” means an Employee selected to participate in the Plan
pursuant to Section 4 hereof.

2.24. “Payment Date” shall have the meaning ascribed to such term in Section 5.6
hereof.

2.25. “Plan” means the Sonic Corp. Executive Severance Plan, as amended and
restated by this Amended and Restated Sonic Corp. Executive Severance Plan
effective November 1, 2012.

2.26. “Plan Administrative Committee” has the meaning set forth in Section 3.1
hereof.

2.27. “Purchaser” shall have the meaning ascribed to such term in Section 5.1(c)
hereof.

2.28. “Release” shall have the meaning ascribed to such term in Section 5.6
hereof.

 

4



--------------------------------------------------------------------------------

2.29. “Rules” has the meaning set forth in Section 11.3(a).

2.30. “Senior Management” means the Chief Executive Officer, President and any
other Sonic officers designated by the Board as Senior Management for purposes
of this Plan.

2.31. “Separates from Service” or “Separation from Service” means a “separation
from service” with the Corporation for purposes of Section 409A of the Code,
determined using the default provisions set forth in Treasury Regulation
Section 1.409A-1(h) or the successor regulation thereto.

2.32. “Severance Benefits” means the benefits payable to a Participant under
Section 5.2.

2.33. “Sonic” means Sonic Corp., a Delaware corporation, and any successor
thereto.

2.34. “Specified Employee” means a “specified employee” within the meaning of
the default rules of Section 409A(a)(2)(B)(i) of the Code, unless and until
Sonic establishes a methodology for determining specified employees, in which
case that methodology shall govern.

Section 3. Administration

3.1. The Administrator. The Plan shall be administered by the Plan
Administrative Committee. The Plan Administrative Committee shall consist of the
General Counsel, the Vice President of People, and at least one other Employee
appointed by the General Counsel.

3.2. Authority of the Administrator. Except as limited by law and subject to the
provisions of the Plan, the Plan Administrative Committee shall have full power
and authority, in its sole discretion, to:

(a) determine a Participant’s eligibility for Severance Benefits and the amount
of such Severance Benefits;

(b) construe and interpret the Plan, determine all questions arising in
connection with the Plan, and to resolve ambiguities, inconsistencies and
omissions in the text of the Plan;

(c) adopt, implement, amend, waive or rescind such rules and regulations as the
Plan Administrative Committee may deem appropriate for the proper administration
or operation of the Plan;

(d) make all factual or other determinations and take all other actions as may
be necessary, appropriate or advisable for the administration or operation of
the Plan; and

(e) employ and rely on legal counsel, actuaries, accountants and other agents as
may be deemed advisable to assist in the administration of the Plan.

As permitted by law, the Plan Administrative Committee may delegate to any
individual its authority, or any part thereof, as it deems necessary,
appropriate or advisable for proper administration or operation of the Plan. If
any member of the Plan Administrative Committee is a Participant, such member
shall not resolve, or participate in the resolution of, any matter relating
specifically to such member’s eligibility to participate in the Plan or the
calculation or determination of such member’s Severance Benefits under the Plan.

 

5



--------------------------------------------------------------------------------

3.3. Decisions Binding. All determinations, interpretations, decisions or other
actions made or taken by the Plan Administrative Committee pursuant to the
provisions of the Plan and all related orders and resolutions of the Committee
and the Plan Administrative Committee shall be final, conclusive and binding for
all purposes and upon all persons, including without limitation Sonic, Sonic’s
shareholders, Directors, Employees, Participants, and Participants’ estates and
beneficiaries.

Section 4. Eligibility and Participation

4.1. Eligibility. All Employees of the Corporation who are at the level of Vice
President or above and who do not have a written employment contract with the
Corporation that provides for severance benefits, including Employees who are
also Directors, are eligible to participate in this Plan.

4.2. Participation. Participation in the Plan is expressly conditioned on the
eligible Employee signing and returning to Sonic an agreement acknowledging his
or her voluntary consent to the terms and conditions of the Plan (including, but
not limited to, the arbitration provisions of Section 11.3) substantially in the
form set forth in Annex A hereto.

4.3. Termination of Participation. A Participant shall cease to be a Participant
upon the earliest to occur of:

(a) the Participant’s receipt of all Severance Benefits to which he or she is
entitled under the Plan;

(b) the Participant’s Ineligible Termination;

(c) the effective date of an employment agreement or other written agreement
that provides for severance benefits between the Participant and the
Corporation;

(d) subject to Section 7, termination of the Plan; or

(e) the Participant ceases to be at the level of Vice President or above.

Section 5. Severance Benefits

5.1. Eligibility for Severance Benefits.

(a) If a Participant Separates from Service with the Corporation in an Eligible
Termination or a Change in Control Termination, the Participant shall receive
Severance Benefits in the amount determined under Section 5.2.

(b) If a Participant Separates from Service with the Corporation in an
Ineligible Termination, the Participant shall not be entitled to receive
Severance Benefits.

(c) Notwithstanding anything herein to the contrary, a Participant’s Separation
from Service shall constitute an Ineligible Termination rather than an Eligible
Termination if the Participant, prior to his or her Separation from Service,
(i) is employed by or otherwise provides services for compensation to an
Affiliate or a division or business unit of the Corporation that is sold in
whole or in part to an entity that is not a Affiliate of Sonic or otherwise
affiliated with Sonic (such as a joint venture of which Sonic or a Affiliate is
a member, owner or partner) (the “Purchaser”),

 

6



--------------------------------------------------------------------------------

whether by sale of stock or assets, and (ii) is offered Comparable Employment
with such Purchaser, whether or not the Participant actually accepts such
Comparable Employment with the Purchaser.

(d) Participants who are offered and accept a position with a Purchaser shall be
deemed to have Separated from Service in an Ineligible Termination, even if such
position does not constitute Comparable Employment. Upon initial employment with
a Purchaser, whether or not in Comparable Employment, all rights of the
Participant under this Plan shall terminate, and no Severance Benefits shall be
payable hereunder.

5.2. Amount of Severance Benefits.

(a) If a Participant incurs an Eligible Termination, the Corporation shall
provide to such Participant the following Severance Benefits:

(i) For Senior Management, the Corporation shall continue to be obligated to pay
12 months’ of the Participant’s Annual Base Salary, payable in 24 equal
installments. The Corporation shall not be obligated to provide any other
compensation or benefits, except to the extent required by law.

(ii) For all Participants other than Senior Management, the Corporation shall
continue to be obligated to pay six months’ of the Participant’s Annual Base
Salary, payable in 12 equal installments; provided, however, upon Disability,
each installment shall be reduced by any benefit payment the Participant is
entitled to receive under Sonic’s group disability insurance plan during the
corresponding payroll period, on a tax-adjusted basis. The Corporation shall not
be obligated to provide any other compensation or benefits, except to the extent
required by law.

(b) If a Participant incurs a Change in Control Termination, then the
Corporation shall be obligated to pay to the Participant an amount equal to two
times the Participant’s Severance Benefits payable under paragraph 5.2(a) above.

(c) Notwithstanding anything to the contrary, a Participant hereunder shall be
ineligible to participate in or receive benefits under any other severance or
termination plan, program or arrangement of the Corporation. The amount of a
Participant’s Severance Benefits hereunder shall not be reduced by the amount or
value of any compensation or benefits payable to the Participant with respect to
services performed after an Eligible Termination, and the Participant shall be
under no obligation to seek subsequent employment or to mitigate the damages
resulting from such Eligible Termination. Notwithstanding the previous sentence,
all payments required to be made under the terms of this Plan, other than
payments due in the event of a Change in Control Termination under
Section 5.2(b), shall cease 30 days after the acceptance by the Participant of
employment by another employer. The Participant shall be obligated to provide
written notification in a timely manner to the Plan Administrative Committee of
Participant’s acceptance of subsequent employment.

(d) Limitation on Severance Payments.

(i) Notwithstanding any provision of this Plan, if any portion of the severance
payments under this Section V or other payment under this Plan together with any
other payments or compensation which a Participant has a right to receive from
the Corporation or its affiliates (in the aggregate, “Total Payments”)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and,

 

7



--------------------------------------------------------------------------------

but for this Section 5.2(d), would be subject to excise tax imposed by
Section 4999 of the Code, the Total Payments shall be reduced to the largest
amount as will result in no portion of the severance payment being subject to
the excise tax imposed by Section 4999 of the Code.

(ii) If a reduction is required pursuant to Section 5.2(d)(i), the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the later possible payment date shall be
reduced or eliminated before a payment or benefit with an earlier payment date;
and (2) cash payments shall be reduced prior to non-cash benefits; provided that
if the foregoing order of reduction or elimination would violate Code
Section 409A, then the reduction shall be made pro rata among the payments or
benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).

(iii) The determinations to be made with respect to this Section 5.2(d) shall be
made by a certified public accounting firm designated by the Company (which may
be the Corporation’s independent auditors) and reasonably acceptable to the
Participant (the “Accounting Firm”). For purposes of the determination by the
Accounting Firm, the value of any noncash benefits or any deferred payment or
benefit shall be determined in accordance with the principles of Code Sections
280G(d)(3) and (4).

5.3. Time and Form of Payment.

(a) Upon an Eligible Termination, the Severance Benefits pursuant to
Section 5.2(a) shall be paid in the form of installments, with the first
installment occurring on the first regularly scheduled payroll date no later
than 30 days following the date of the Participant’s Separation from Service,
and the remaining installments occurring on a semi-monthly basis thereafter
until all installments have been paid, provided that the Participant execute a
Release pursuant to Section 5.6 hereof and that any applicable revocation period
has expired prior to the time the first payment is due.

(b) Upon a Change in Control Termination:

(i) If the Change in Control implicated by Section 5.2(b) is also a “change in
control event” within the meaning of the default rules of the final regulations
promulgated under Section 409A(a)(2)(A)(v) of the Code, then the Severance
Benefits due under Section 5.2(b) shall be made in a lump sum, payable no later
than the 15th day of the third month following the later of the end of the
Corporation’s tax year or the Participant’s tax year in which occurs the
Participant’s effective date of Separation from Service under Section 5.2(b),
provided that the Participant execute an irrevocable Release pursuant to
Section 5.6 hereof prior to the time the payment is due.

(ii) If the Change in Control is not a “change in control event” within the
meaning of the default rules of the final regulations promulgated under
Section 409A(a)(2)(A)(v) of the Code, the Severance Benefits contemplated by
Section 5.2(b) shall be made in 12 semi-monthly installment payments, with the
first installment occurring on the first regularly scheduled payroll date
following the effective date of the Participant’s Change in Control Termination;
provided that the Participant execute an irrevocable Release pursuant to
Section 5.6 hereof prior to the time the payment is due. For purposes of this
Section 5.3(b)(ii), the effective date of a Participant’s Change in Control
Termination shall mean, as applicable, (x)

 

8



--------------------------------------------------------------------------------

the effective date of the Eligible Termination or (y) the effective date of the
Participant’s resignation for Good Reason, which date shall be stated in the
Participant’s written notice to the Corporation of his resignation for Good
Reason and shall be no later than 60 days following the date of such notice. If
the Participant believes Good Reason exists for terminating his or her
employment, then the Participant shall give the Corporation written notice of
the acts or omissions constituting Good Reason within thirty (30) days after
learning of such acts or omissions constituting Good Reason (the “Good Reason
Notice”). No termination of employment for Good Reason shall be effective unless
(i) within thirty (30) days after receiving the Good Reason Notice, the
Corporation fails to either cure such acts or omissions or notify the
Participant of the intended method of cure, and (ii) the Participant delivers a
written notice of termination to the Corporation and subsequently resigns within
thirty (30) days after the Corporation’s deadline in (i) above expires.

5.4 Section 409A Compliance. If, at the time of a Participant’s Eligible
Termination or Change in Control Termination with the Corporation, the
Participant is a Specified Employee, then any Severance Benefits payable to the
Participant prior to the six-month anniversary of the Participant’s date of
Eligible Termination, which constitute deferred compensation subject to
Section 409A of the Code, shall be delayed and not paid to the Participant until
the first business day following the six-month anniversary of the effective date
of the Eligible Termination or Change in Control Termination, as applicable, at
which time such delayed amounts will be paid to the Participant in a cash lump
sum. If a Participant dies on or after the date of the Participant’s date of
Eligible Termination or Change in Control Termination and prior to the payment
of the delayed amounts pursuant to this Section 5.4, any amount delayed pursuant
to this Section 5.4 shall be paid to the Participant’s estate within 30 days
following the Participant’s death. The Corporation shall not accelerate any
payment or the provision of any benefits under this Plan or make or provide any
such payment or benefits if such payment or provision of such benefits would, as
a result, be subject to tax under Section 409A of the Code. It is understood
that each installment is a separate payment, and that the timing of payment is
within the control of the Corporation. To the extent this Plan is subject to
Section 409A of the Code, the Corporation and the Participants intend all
payments under this Plan to comply with the requirements of such section, and
this Plan shall, to the extent reasonably practicable, be operated and
administered to effectuate such intent. If, in the good faith judgment of the
Corporation, any provision of this Plan could cause the Participant to be
subject to adverse or unintended tax consequences under Section 409A of the
Code, such provision shall be modified by the Corporation in its sole discretion
to maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the requirements of Section 409A of the
Code.

5.5 Clawback Provisions. Notwithstanding any other provisions in this Plan to
the contrary, any incentive-based compensation, or any other compensation, paid
or payable to a Participant pursuant to this Plan or any other agreement or
arrangement with the Corporation which is subject to clawback (recovery) under
any law, government regulation, order or stock exchange listing requirement,
will be subject to such deductions and clawback (recovery) as may be required to
be made pursuant to law, government regulation, order, stock exchange listing
requirement (or any policy of the Corporation adopted pursuant to any such law,
government regulation, order or stock exchange listing requirement). Participant
specifically authorizes the Corporation to withhold from his or her future wages
any amounts that may become due under this provision. This Section 5.5 shall
survive the termination of the Participant’s employment with the Corporation for
a period of three (3) years.

5.6 Agreement and Release. Notwithstanding any provision of this Plan to the
contrary, the obligation of the Corporation to pay any Severance Benefits to a
Participant is expressly conditioned upon

 

9



--------------------------------------------------------------------------------

the Participant’s timely execution of an agreement by the Participant to
(a) comply with the terms and conditions of Section 9 below and (b) be bound by
a release of any and all claims arising out of or relating to the Participant’s
employment and termination of employment (a “Release”), that is or becomes
irrevocable not later than the date the first (or only) payment is due pursuant
to Section 5.3 (the “Payment Date”). The Corporation shall have no obligation to
pay any Severance Benefits to a Participant who fails to execute a Release that
is or becomes irrevocable after the Payment Date. Such Release shall be made in
a form satisfactory to the Corporation, substantially in the form set forth in
Annex B hereto, and shall be for the benefit of the Corporation, its respective
affiliates, and their respective officers, employees, directors, shareholders,
agents, successors and assigns.

5.7 Nontransferability of Severance Benefits. No right to Severance Benefits may
be sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.

Section 6. Beneficiary Designation. The beneficiary or beneficiaries of the
Participant to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit shall be
determined under the Corporation’s Group Life Insurance Plan. A Participant
under the Plan may, from time to time, name any beneficiary or beneficiaries to
receive any benefit in case of his or her death before he or she receives any or
all of such benefit. Each such designation shall revoke all prior designations
by the same Participant, including the beneficiary designated under the
Corporation’s Group Life Insurance Plan, and will be effective only when filed
by the Participant in writing (in such form or manner as may be prescribed by
the Plan Administrative Committee) with the Corporation during the Participant’s
lifetime. In the absence of a valid designation under the Corporation’s Group
Life Insurance Plan or otherwise, if no validly designated beneficiary survives
the Participant or if each surviving validly designated beneficiary is legally
impaired or prohibited from taking, the Participant’s beneficiary shall be the
Participant’s estate.

Section 7. Amendment and Termination.

7.1. Amendment and Termination. The Committee may at any time, and from time to
time, in its sole discretion alter, amend, suspend or terminate the Plan in
whole or in part for any reason or for no reason; provided, however, that no
alteration, amendment, suspension or termination of the Plan shall adversely
affect in any material way the Severance Benefits of any Participant who has an
Eligible Termination or Change in Control Termination prior to such action.

7.2. Section 409A Compliance. If any provision of the Plan would, in the
reasonable, good faith judgment of the Committee or the Plan Administrative
Committee, result or likely result in the imposition on a Participant,
beneficiary or any other person of additional taxes, penalties and interest
under Section 409A of the Code, the Committee or the Plan Administrative
Committee may modify the terms of the Plan, without the consent of any
Participant or beneficiary, in the manner that the Committee or the Plan
Administrative Committee may reasonably and in good faith determine to be
necessary or advisable to comply with Section 409A of the Code; provided,
however, that any such reformation shall, to the maximum extent the Committee or
the Plan Administrative Committee reasonably and in good faith determines to be
possible, retain the economic and tax benefits to the affected Participant
hereunder while not materially increasing the cost to the Corporation of
providing such benefits to the Participant.

Section 8. Tax Withholding. The Corporation shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Corporation, an
amount sufficient to satisfy Federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

 

10



--------------------------------------------------------------------------------

Section 9. Prohibited Activity.

9.1. The Participant shall use Confidential Information only to the
Corporation’s benefit and shall not at any time during or after his or her
employment with the Corporation divulge or make accessible to any party any
Confidential Information of the Corporation, except to the extent authorized in
writing by the Corporation or otherwise required by law. The Participant shall
give the Corporation written notice of any circumstances in which the
Participant has actual notice of any access, possession or use of the
Confidential Information not authorized by this Section 9.1.

9.2. In consideration of his or her receipt of benefits under this Plan, the
Participant shall not at any time after his or her Separation from Service,
without the prior written consent of the Plan Administrative Committee, directly
or indirectly, retain in or have any interest, directly or indirectly, in any
business competing with the business being conducted by the Corporation. For the
six-month period immediately following the Participant’s Separation from Service
for any reason, the Participant shall not engage in or have any interest,
directly or indirectly, in any entity that competes in the hamburger quick
service restaurant segment or that has a set of product offerings substantively
similar to that of a material portion of the sales of a Sonic drive-in
restaurant.

9.3. In consideration of his or her receipt of benefits under this Plan, the
Participant shall not at any time during or after his or her employment with the
Corporation make any negative or disparaging comments regarding the Corporation
or its performance, operations, or business practices, or otherwise take any
action that could reasonably be expected to adversely affect the Corporation or
its professional reputation. The Participant may truthfully respond to inquiries
by government agencies or to inquiries by any person through a subpoena or other
valid judicial process without violating this Section 9.3.

9.4. In addition to any other relief to which the Corporation may be entitled,
the Corporation will be entitled to seek and obtain injunctive relief (without
the requirement of any bond) from a court of competent jurisdiction for the
purposes of restraining a Participant from an actual or threatened breach of the
above covenants. In addition, and without limiting the Corporation’s other
remedies, in the event of any breach by a Participant of such covenants, the
Corporation will have no obligation to pay any of the amounts that continue to
remain payable to the Participant after the date of such breach of the above
covenants.

Section 10. Successors. All obligations of Sonic and the Corporation under the
Plan with respect to Severance Benefits shall be binding on any successor to
Sonic and the Corporation as the case may be, whether the existence of such
successor is the result of a direct or indirect purchase of all or substantially
all of the business and/or assets of Sonic or the Corporation, merger,
consolidation, or otherwise.

Section 11. Claims Procedure.

11.1. Adoption. The Plan Administrative Committee shall adopt and implement such
rules and procedures as it may deem appropriate for the submission of claims for
Severance Benefits under the Plan and shall communicate such rules and
procedures as in effect from time to time to Participants.

 

11



--------------------------------------------------------------------------------

11.2. Claims Procedure.

(a) If a Participant disputes his or her ineligibility for Severance Benefits,
the Participant shall submit a claim in writing to the Claims Reviewer who shall
review and consider the merits of the claim. Written notice of the Claims
Reviewer’s decision regarding the application for benefits shall be furnished to
the claimant or his or her authorized representative (“Claimant”) within 30 days
after receipt of the claim; provided, however, that, if special circumstances
require an extension of time for processing the claim, an additional 30 days
from the end of the initial period shall be allowed for processing the claim, in
which event the Claimant shall be furnished with a written notice of the
extension prior to the termination of the initial 30-day period indicating the
special circumstances requiring an extension and the date by which it is
anticipated that a decision will be made. Any written notice denying a claim
shall set forth the specific reasons for the denial, including specific
reference to pertinent provisions of the Plan on which the denial is based; a
description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and a
description of the review procedures set forth in this Section 11 and the time
limits applicable to such procedures, including a statement that the Claimant
may bring a civil action under Section 502(c) of ERISA if the claim is denied on
appeal.

(b) A Claimant may review all relevant documents and may request a review by the
Plan Administrative Committee of a decision denying the claim. Such a request
shall be made in writing and filed with the Plan Administrative Committee within
60 days after delivery to the Claimant of written notice of the decision of the
Claims Reviewer. Such written request for review shall contain all additional
information that the Claimant wishes the Plan Administrative Committee to
consider. The Plan Administrative Committee may hold a hearing or conduct an
independent investigation, and the decision on review shall be made as soon as
possible after the Plan Administrative Committee’s receipt of the request for
review. Written notice of the decision on review shall be furnished to the
Claimant within 60 days after receipt by the Plan Administrative Committee of a
request for review, unless special circumstances require an extension of time
for processing, in which event an additional 60 days shall be allowed for
review. If such an extension of time for processing is required because of
special circumstances, written notice of the extension shall be furnished prior
to the commencement of the extension describing the reasons an extension is
needed and the date when it is anticipated that the determination will be made.
Written notice of the decision on review shall include specific reasons for the
decision, including the relevant information described in Section 11.2(a) with
respect to the initial denial; a statement that the Claimant may review, upon
request, copies of all documents relevant to the Claimant’s claim; and a
statement that the Claimant is entitled to receive without charge reasonable
access to any document (1) relied on in making the determination, (2) submitted,
considered or generated in the course of making the benefit determination,
(3) that demonstrates compliance with the administrative processes and
safeguards required in making the determination, or (4) constitutes a statement
of policy or guidance with respect to the Plan concerning the denied treatment
without regard to whether the statement was relied on.

11.3. Mandatory Arbitration.

(a) Any controversy or claim between the Claimant and the Corporation arising
out of or relating to a claim for benefits payable by the Plan, including, but
not limited to, all claims under ERISA, shall be settled by binding arbitration
in the state of Oklahoma in accordance with the Rules of Commercial Arbitration
(the “Rules”) of the American Arbitration Association. The Federal Arbitration
Act, as may be amended from time to time (the “FAA”), as supplemented by the
Oklahoma Arbitration Act (to the extent not inconsistent with the FAA), shall
apply to the

 

12



--------------------------------------------------------------------------------

arbitration and all procedural matters relating to the arbitration. If any such
arbitration is undertaken, the evidence presented shall be strictly limited to
the evidence timely presented to the Plan Administrative Committee. At the
election of the Corporation, the provisions of this Section 11.3 shall not apply
to any controversies relating to the enforcement of Section 9 regarding
prohibited activity, and the Corporation shall have the right to apply to any
court of competent jurisdiction for appropriate injunctive relief for the
infringement of the Corporation’s rights under Section 9.

(b) The parties shall select one arbitrator within 10 days after the filing of a
demand and submission in accordance with the Rules. If the parties fail to agree
on an arbitrator within that 10-day period or fail to agree to an extension of
that period, the arbitration shall take place before an arbitrator selected in
accordance with the Rules.

(c) The arbitration shall take place in Oklahoma City, Oklahoma, and the
arbitrator shall issue any award at the place of arbitration. The arbitrator may
conduct hearings and meetings at any other place agreeable to the parties or,
upon the motion of a party, determined by the arbitrator as necessary to obtain
significant testimony or evidence.

(d) The prevailing party shall have the right to enter the award of the
arbitrator in any court having jurisdiction over one or more of the parties or
their assets. The parties specifically waive any right they may have to apply to
any court for relief from the provisions of this Plan or from any decision of
the arbitrator made prior to the award.

(e) The prevailing party to the arbitration shall have the right to an award of
its reasonable attorneys’ fees and costs (including the cost of the arbitrator)
incurred after the filing of the demand and submission. If the Corporation
prevails, the award shall include an amount for that portion of the
administrative overhead reasonably allocable to the time devoted by the in-house
legal staff of the Corporation.

(f) In the event any provision or application of this Section 11.3 shall be held
illegal or invalid for any reason in any jurisdiction, the illegality or
invalidity shall not affect the remaining parts of this Section 11.3, and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

(g) In the event mandatory arbitration pursuant to this Section 11.3 is
specifically prohibited by applicable law, in the determination of the Plan
Administrative Committee, arbitrator or court of law in connection with a
dispute between the Claimant and the Corporation with respect to the issue, the
Claimant may seek judicial review of an adverse benefit determination under the
Plan, whether in whole or in part, by filing a suit or legal action, including,
without limitation, a civil action under Section 502(a) of ERISA, within one
year of the date the final decision on the adverse benefit determination on
review is issued or lose any rights to bring such an action. The venue of any
such suit or legal action shall be Oklahoma City, Oklahoma. If any such judicial
proceeding is undertaken, the evidence presented shall be strictly limited to
the evidence timely presented to the Plan Administrative Committee.
Notwithstanding anything in the Plan to the contrary, a Claimant must exhaust
all administrative remedies available to such Claimant under the Plan before
such Claimant may seek judicial review pursuant to Section 502(a) of ERISA.

 

13



--------------------------------------------------------------------------------

Section 12. Legal Construction.

12.1. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

12.2. Severability and Modifications. In the event any provision or application
of such provision of the Plan shall be held illegal or invalid for any reason in
any jurisdiction, the illegality or invalidity shall not affect the remaining
parts of the Plan, and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. Moreover, if at the time of
enforcement of any provision hereof, a court of competent jurisdiction holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope, or geographic
area reasonable under such circumstances shall be substituted for the stated
period, scope or geographical area and that such court shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
geographical area permitted by law.

12.3. Requirements of Law. The operation of the Plan and the payment of
Severance Benefits hereunder shall be subject to all applicable laws, rules, and
regulations, and to such approvals as may be required.

12.4. Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.

12.5. Special Compensation. Except as otherwise required by law or as
specifically provided in any plan or program maintained by the Corporation, no
payment under the Plan shall be included or taken into account in determining
any benefit under any pension, thrift, profit sharing, group insurance, or other
benefit plan maintained by the Corporation.

12.6. Incompetent Payee. If the Plan Administrative Committee shall find that
any individual to whom any amount is payable under the Plan is found by a court
of competent jurisdiction to be unable to care for his or her affairs because of
illness or accident, or is a minor, or has died, then the payment due to him or
her or to his or her estate (unless a prior claim thereof has been made by a
duly appointed legal representative) may, if the Plan Administrative Committee
so elects, be paid to his or her spouse, a child, a relative, an institution
maintaining or having custody of such individual, or any other individual deemed
by the Plan Administrative Committee to be a proper recipient on behalf of such
individual otherwise entitled to payment. Any such payment shall constitute a
complete discharge of all liability of the Plan thereof.

12.7. Plan Not an Employment Contract. This Plan is not, nor shall anything
contained herein be deemed to give any Employee, Participant or other individual
any right to be retained in his or her employer’s employ or to in any way limit
or restrict his or her employer’s right or power to discharge any Employee or
other individual at any time and to treat such Employee without any regard to
the effect which such treatment might have upon him or her as a Participant of
the Plan.

 

14



--------------------------------------------------------------------------------

ANNEX A

FORM OF ACKNOWLEDGEMENT AGREEMENT

By signing below, I acknowledge to Sonic Corp. (“Sonic”) that:

 

  (a)

I have read the Sonic Corp. Executive Severance Plan (the “Plan”);

 

  (b)

I understand the terms and conditions of the Plan, including, but not limited
to, the covenants on prohibited activity in Section 9 of the Plan, as well as
the mandatory arbitration provisions of Section 11.3 of the Plan;

 

  (c)

I was advised by Sonic, and I am aware, of my right to consult with an attorney
before signing this Agreement;

 

  (d)

In consideration of the benefits I would receive under the Plan, I accept the
terms and conditions of the Plan, including, but not limited to, the covenants
on prohibited activity in Section 9 of the Plan, as well as the mandatory
arbitration provisions of Section 11.3 of the Plan;

 

  (e)

I have signed this Agreement knowingly and voluntarily and without any duress or
undue influence on the part or behalf of Sonic or any of its affiliates;

 

  (f)

I acknowledge that in signing this Agreement, I have not relied upon any
representation or statement not set forth in this Agreement or the Plan made by
Sonic or any of its representatives; and

 

  (g)

I acknowledge that this Agreement sets forth the entire understanding between
Sonic and me in connection with its subject-matter and supersedes and replaces
any express or implied, written or oral, prior agreement of plans or arrangement
with respect to the terms of my employment and the termination thereof which I
may have had with Sonic or any of its affiliates.

 

 

[Employee Name]

 

Date

 

15



--------------------------------------------------------------------------------

ANNEX B

FORM OF RELEASE

In connection with my separation from service with Sonic Corp. (“Sonic”), I
provide the following Release of Claims (the “Release”).

I. General Release.

I, and each of my respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge Sonic, its
subsidiaries and affiliates (the “Company Group”) and each of their respective
officers, employees, directors, shareholders, agents, successors and assigns
from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out of (i) my employment relationship with
and service as an employee or officer of the Company Group, and the termination
of such relationship or service, or (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that this Release shall not apply to any claims by me for
benefits to which I am entitled as of the date of this Release under Sonic’s
compensation and benefit plans, subject, in each case, to the applicable terms
and conditions of each such plan. Without limiting the scope of the foregoing
provision in any way, I hereby release all claims relating to or arising out of
any aspect of my employment with the Company Group, including but not limited
to, all claims under Title VII of the Civil Rights Act, the Civil Rights Act of
1991 and the laws amended thereby; the Age Discrimination in Employment Act of
1967; the Older Workers Benefit Protection Act of 1990; the Americans with
Disabilities Act; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act of 1963; any contract of employment, express or implied; any
provision of the Constitution of the United States or of any particular State;
and any other law, common or statutory, of the United States, or any particular
State; any claim for the negligent and/or intentional infliction of emotional
distress or specific intent to harm; any claims for attorneys fees, costs and/or
expenses; any claims for unpaid or withheld wages, severance pay, benefits,
bonuses, commissions and/or other compensation of any kind; and/or any other
federal, state or local human rights, civil rights, wage and hour, wage payment,
pension or labor laws, rules and/or regulations; all claims growing out of any
legal restrictions on the Company Group’s right to hire and/or terminate its
employees, including all claims that were asserted and/or that could have been
asserted by me and all claims for breach of promise, public policy, negligence,
retaliation, defamation, impairment of economic opportunity, loss of business
opportunity, fraud, misrepresentation, etc. The Releasors further agree that the
payments and benefits described in the Executive Severance Plan shall be in full
satisfaction of any and all Claims for payments or benefits, whether express or
implied, that the Releasors may have against the Company Group arising out of my
employment relationship or my service as an employee or officer of the Company
Group and the termination thereof.

II. Specific Release of ADEA Claims.[IF APPLICABLE]

In consideration for, among other things, certain actions by Sonic in support of
my Separation from Service, the Releasors hereby unconditionally release and
forever discharge the Company Group from any and all Claims arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”) that I may have
as of the date of my signature to this Agreement. By signing this Release, I
hereby acknowledge and confirm the following:

 

16



--------------------------------------------------------------------------------

  (i)

I was advised by Sonic in connection with my termination to consult with an
attorney of my choice prior to signing this Release and to have such attorney
explain to me the terms of this Release, including, without limitation, the
terms relating to my release of claims arising under ADEA;

 

  (ii)

I was given a period of not fewer than [21] / [45]1 days to consider the terms
of this Release and to consult with an attorney of my choosing with respect
thereto, and was given the option to sign the Release in fewer than [21] / [45]
days if I desired;

 

  (iii)

I am providing the release and discharge set forth in this Release only in
exchange for consideration in addition to anything of value to which I am
already entitled; and

 

  (iv)

I knowingly and voluntarily accept the terms of this Release.

I acknowledge that I understand that I may revoke this specific ADEA release
contained in this Section II of this Release within seven days following the
date on which I sign this Release (the “Revocation Period”) by providing to the
General Counsel of Sonic written notice of my revocation of the release and
waiver contained in this Section II of this Release prior to the expiration of
the Revocation Period. This right of revocation relates only to the ADEA release
set forth in this Section II of this Release and does not act as a revocation of
any other term of this Release. Any payments or benefits provided to me under
the Executive Severance Plan shall not commence unless the Revocation Period has
expired.

III. Restrictive Covenants. I acknowledge that I am subject to Section 9 of the
Executive Severance Plan, and I shall comply with the provisions thereof.

IV. Representations and Warranties

I agree that I have not instituted, assisted or otherwise participated in
connection with, any action, complaint, claim, charge, grievance, arbitration,
lawsuit, or administrative agency proceeding, or action at law or otherwise
against any member of the Company Group or any of their respective officers,
employees, directors, shareholders or agents. I represent and warrant that I
have not assigned any of the Claims being released under this Release.

I acknowledge that, except as expressly set forth herein, no representations of
any kind or character have been made to me by Sonic or by any of its agents,
representatives, or attorneys to induce the execution of this Release. I
understand and acknowledge the significance and consequences of this Release,
that it is voluntary, that it has not been entered into as a result of any
coercion, duress or undue influence, and expressly confirm that it is to be
given full force and effect according to all of its terms, including those
relating to unknown Claims. I acknowledge that I had full opportunity to discuss
any and all aspects of this Release with legal counsel, and have availed myself
of that opportunity to the extent desired. I acknowledge that I have carefully
read and fully understand all of the provisions of this Release and have signed
below only after full reflection and analysis.

V. Miscellaneous

This Release sets forth the entire understanding between Sonic and me in
connection with its subject-matter and supersedes and replaces any express or
implied, written or oral, prior agreement of

 

1 

A 45-day review period is offered only in the event of a reduction in force
(within the meaning of ADEA).

 

17



--------------------------------------------------------------------------------

plans or arrangement with respect to the terms of my employment and the
termination thereof which I may have had with the Company Group. I acknowledge
that in signing this Release, I have not relied upon any representation or
statement not set forth in this Release made by Sonic or any of its
representatives.

By signing this Release, I acknowledge that: (a) I have read this Release; (b) I
understand this Release and know that I am giving up important rights;
(c) [Section II of this Release shall not become effective or enforceable for a
period of seven (7) days following its execution]; (d) I was advised by Sonic,
and I am aware, of my right to consult with an attorney before signing this
Release; and (e) I have signed this Release knowingly and voluntarily and
without any duress or undue influence on the part or behalf of Sonic.

 

 

[Employee Name]

 

Date

 

18